Citation Nr: 1519766	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to September 30, 2008, for the award of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which awarded a higher level of SMC at the R2 level as of September 30, 2008.   The Veteran subsequently appealed with respect to the assigned effective date.  

In a May 2014 decision, the Board determined that a July 1999 rating decision, which awarded SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(1), was not clearly and unmistakably erroneous, and remanded the remaining issue of entitlement to an effective date prior to September 30, 2008, for the award of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(2) for further development.  The case has now been returned to the Board for final appellate review. 

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems. 


FINDINGS OF FACT

1.  The Veteran filed a claim for SMC based on a higher level care under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(2) that was first received by VA on September 30, 2008.  

4.  Prior to September 30, 2008, it was not factually ascertainable that the Veteran required a higher level of care.



CONCLUSION OF LAW

The criteria for an effective date prior to September 30, 2008, for the award of SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(2) have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board observes that the Veteran has appealed the propriety of the assigned effective date for SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(2).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(2) was granted and an effective date was assigned in the October 2009 rating decision on appeal.  Therefore, as the Veteran has appealed the initially assigned effective date for her SMC, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and a November 2008 medical opinion.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the May 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the May 2014 Board's remand directed the Agency of Original Jurisdiction (AOJ) to obtain additional VA treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee.  The Veteran's VBMS record shows that these treatment records have been associated with the Veteran's file, as well as records from the Biloxi, Mississippi, and Pensacola, Florida VAMCs.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran contends that she is entitled to an effective date prior to September 30, 2008, for the award of award SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114 (r)(2).  The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

For purposes of this analysis, the Board notes that a Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R.  § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Under 38 C.F.R. § 3.351(c)(3), a veteran will be considered in need of regular aid and attendance if he or she establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 

Under 38 C.F.R. § 3.352(b)(1)(iii), a veteran is entitled to the higher level aid and attendance allowance if the veteran needs a ''higher level of care'' (as defined in paragraph (b)(2) of this section) than is required to establish entitlement to the regular aid and attendance allowance and, in the absence of the provision of such higher level of care, the veteran would require hospitalization, nursing home care, or other residential institutional care. 

Under 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.352(b)(2), the need for a higher level of care shall be considered to be [the] need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  The existence of the need for such care shall be determined by a physician employed by the Department, or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on examination by such physician.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof. 

Under 38 C.F.R. § 3.352(b)(3), the term ''under the regular supervision of a licensed health-care professional'', as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen. 
The consultation need not be in person; a telephone call will suffice.

Under 38 C.F.R. § 3.352(c), the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  However, under 38 C.F.R.  § 3.352(b)(4) a person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  Additionally, under 38 C.F.R. § 3.352(b)(5) provides that a higher level aid-and-attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.

Initially, the Board notes that, in May 1998, the Veteran filed a claim for SMC based on the need of aid and attendance.  In a July 1999 rating decision, the AOJ awarded SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114 (r)(1), effective from May 4, 1998, including an award of SMC under 38 U.S.C.A. § 1114 (l) and 38 C.F.R. § 3.350(b) due to loss of use of both feet and 38 C.F.R. § 3.350(c) for loss of use of both hands due to multiple sclerosis.  As previously determined by the Board in its May 2014 decision, the Veteran did not initiate an appeal to this determination pursuant to 38 C.F.R. § 20.201.  Moreover, the record does not include any additional new and material evidence addressing the need of a higher level of SMC during within one year, which would require the AOJ to reconsider this matter in another rating decision.  In other words, there is no evidence of an increase in severity of the Veteran's condition requiring a higher level of care during this period.

In sum, the Veteran did not submit a notice of disagreement within one year of notice of the July 1999 AOJ rating decision.  Moreover, new and material evidence was not submitted within one year of this decision and, in turn, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, this decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2014)].  Significantly, as observed above, in May 2014, the Board determined that the July 1999 rating decision did not contain clear and unmistakable error based on the AOJ's finding that the evidence did not establish the need for a higher level of care for SMC at the R2 level.   

Moreover, there is no indication in the record of any intent to file a claim for SMC at a higher level of care until the Veteran filed her current claim, which was received by VA on September 30, 2008.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In this case, subsequent to the June 1999 rating decision and prior to September 30, 2008 claim, there is no communication from the Veteran or an authorized individual acting on her behalf, to include her representative, evidencing an intent to apply for SMC at a higher level.  Any submissions during this period mainly pertain to seeking automobile adaptive equipment and specially adapted housing or special home adaption grant as well as a request for approval for school attendance.  Moreover, private treatment records dated during this period, while showing treatment for the Veteran and documenting her severe physical limitations due to her multiple sclerosis, are also silent with respect of any intent to file a claim for SMC at the next higher level.  In sum, nothing in the records during this period show any intent on the part of the Veteran to seek additional SMC at a higher level and, in turn, these documents cannot be construed as a claim for such benefit.

The Board recognizes that pursuant to 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.

The Board has considered the applicability of 38 C.F.R. § 3.157(b); however, nothing in the prior VA treatment records can be considered a claim for SMC at the R2 level.  In this regard, VA treatment records from 1998 to 2008 have been reviewed.  These records do document that the Veteran's husband was her caregiver and assisted with all of her activities of daily living.  The records also focused on assistance with several prosthetic equipment needs, like hospital bed, wheelchair, voice/air controlled telephone system, bedside table with wheels, and special cushion for vehicle.  These records also document that in January 2000, the Veteran began receiving Home Health care twice a week to assist with bathing, shaving, etc.  In December 2001, she requested that the visits increase to three times per week.  Follow up treatment records continued to show that the Veteran's husband was her primary caregiver.  However, while these records do document that the Veteran required assistance with all of her activities and that her husband was her primary caregiver, there is nothing in these records showing that he was following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the Veteran's husband occurred at least once each month to monitor the prescribed regimen.  

Importantly, an August 2008 VA treatment record, the month prior to the Veteran's current claim, it was documented that, while the Veteran required assistance with basic activities of daily living, she did not require any skilled care.  The Veteran had not received assistance from a home health aide in the home in the last 14 days; from a social worker in the home in the last 14 days or from a registered nurse (RN) in the home in the last 30 days, and an RN was not scheduled or authorized to make home visits in the next 30 days.  Given the lack of evidence of a need for a "higher level care" under the applicable criteria, the Board must find that there is simply nothing in these records showing any intent to file a claim for SMC at the next higher level. 

The Board recognizes that, in a March 2015 brief, the Veteran's representative referenced various private treatment records documenting the Veteran's severe limitations in the 1998 and 1999, and indicated that these records entitled the Veteran to an earlier effective date.  However, these records were considered in the July 1999 rating decision.  Again, this decision is final and the Board previously determined that there was no clear and unmistakable error.  As such, these records cannot be the basis for assignment of an earlier effective date.  The representative also referenced numerous VA treatment records dated from March 2001 to April 2004.  Nevertheless, as discussed above, while documenting severe limitations, the Board has determined that these records do not show any intent on the part of the Veteran to seek SMC at a higher level and, thus cannot be construed as an informal claim.  

Accordingly, the Board finds that the Veteran's claim for SMC at the R2 rating was first received by VA on September 30, 2008, after the previous final decision was issued in July 1999.  The general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that the effective date of the award is the date of the Veteran's claim, September 30, 2008, or the date entitlement is shown, whichever is later.  Therefore, the focus of the Board's review becomes whether it is factually ascertainable that the Veteran required SMC at a higher level during the year prior to September 30, 2008 claim to warrant a higher rating.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R.  § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase)).  In making this determination, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

The Board has considered whether it was factually ascertainable that the Veteran met the requirements for a higher level of care in the year prior to September 30, 2008.  As discussed, above, the medical evidence of record does not show that the Veteran was in need of a higher level of care within the prior year.  Again, while this evidence documented that the Veteran relied on her spouse for all her needs as pointed out by the Veteran's representative, the first evidence that the Veteran required a higher level care was a November 2008 opinion from a VA physician submitted in conjunction with the Veteran's September 2008 claim for aid and attendance at a higher level.  The letter indicates that the doctor has overseen the care that the Veteran's husband provided, including emptying and cleansing of her urinary catheter, changing of the catheter bags, and the administration of daily medicines, as she is unable to pick up or dispense of the medications on her own; he also assisted with bowel care, feeding, showering, transfers to and from wheelchair, blood pressure checks, and range of motion exercise.  Nevertheless, the Board points out that, on its face, the letter does not clearly show that the physician consulted with the husband at least once each month to monitor the prescribed regimen as required by the pertinent regulations.  Moreover, it is unclear from this letter at what point such regular supervision began.  In sum, while this letter established the need for SMC at a higher level, it fails to demonstrate that it was factually ascertainable that a higher level care was required prior to September 30, 2008.  

The Board has also considered the Veteran's and her spouse's lay statements indicating that he has been her constant caregiver for many years.  In an October 2008 statement, the Veteran's spouse provided an exhaustive list of all the services he provided for the Veteran on a 24 hour basis.  He stated that when problems arise, he contacts the appropriate medical doctor to receive guidance.  However, again, unfortunately these statements do not show that the Veteran met the requirements for a higher level of SMC prior to September 30, 2008.  In this regard, while the Veteran's spouse clearly documents all of the services he provides, this statement still fails to show that he provided such services under the regular supervision (at least monthly) of a licensed health-care professional.  The Veteran's husband has never asserted that he received monthly consultations; rather, he indicated that he sought guidance when problems arose.  Therefore, the Board finds that such evidence does not demonstrate that it was factually ascertainable that the Veteran met the criteria for SMC at the R2 rate in the year prior to September 30, 2008.

In conclusion, based on the analysis above, an effective date prior to September 30, 2008, for SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(2), is not warranted.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date prior to September 30, 2008, for the award of SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(2) is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


